Citation Nr: 0503724	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, fracture left pubic ramus.

2.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to service-connected 
residuals, fracture left pubic ramus.

3.  Entitlement to service connection for degenerative disc 
disease, including as secondary to service-connected 
residuals, fracture left pubic ramus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Additional RO action is required in these matters in order to 
fulfill the VA's duty to assist.  As to the veteran's claim 
for an increased rating for residuals, fracture left pubic 
ramus, the Board notes that the veteran was afforded two VA 
examinations in January 2003 and August 2004.  In the January 
2003 report, the examiner appeared to question the veteran's 
description of her pain.  The examiner indicated that the 
veteran's x-rays showed no more arthritis than that 
commensurate with her age.  He opined that her weight 
contributed more to her pain than her in-service injury.  The 
August 2004 examination report showed a similar description 
of the veteran's pain but did not provide an opinion as to 
the likeliness that the veteran's pain resulted from her 
service-connected disability.  Therefore, the Board finds 
that a remand is necessary for an additional examination to 
clarify the findings in the January 2003 and August 2004 
examinations.  The examiner will be requested, as accurately 
as possible, to determine how much pain and limitation of 
range of motion is attributable to the veteran's service-
connected disability.

With regard to the veteran's claim for service connection for 
a bilateral hip disorder, the Board finds that she should be 
afforded an examination, coincident with the examination 
indicated above, to determine whether she currently has a 
bilateral hip disorder.  If she is found to have a bilateral 
hip disorder, the examiner should be requested to opine 
whether the disorder is related to her service-connected 
disability or, in the alternative, directly to military 
service.

As to the veteran's claim for service connection for 
degenerative disc disease, service connection for lumbosacral 
strain was denied in a prior final rating decision.  However, 
as set forth in the representative's October 2004 pre-hearing 
argument, as well as at the November 2004 hearing, the 
veteran urges that her current claim for degenerative disc 
disease is a new claim, unrelated to the previous final 
decision regarding acute lumbosacral strain.  The 
representative explained, and the veteran agreed, that it was 
never her intention to reopen the previously denied claim for 
acute lumbosacral strain.  Instead, it has been her intent, 
since she filed her current claim in April 2002, to seek 
service connection for degenerative disc disease.  The 
representative has urged that, under the circumstances, this 
matter be remanded for clarification and proper development 
and adjudication prior to Board review.  Although the Board 
notes that the veteran did use language which could suggest 
she intended to 'reopen' her prior claim in documents 
received prior to the October 2004 statement and November 
2004 hearing, with the assistance of her representative, she 
has declared her intent to seek service connection for 
degenerative disc disease, and not lumbosacral strain at this 
point.  Inasmuch as clarification of this issue should be 
accomplished at the RO, and in consideration of any due 
process, duty to inform and duty to assist requirements that 
need to be satisfied in light of this information, the claim 
is remanded to the RO for appropriate action.  

The Board further notes that a September 1991 private 
treatment record suggested that the veteran's back pain was 
secondary to an altered gait, which was caused by her left 
hip disability.  Therefore, the Board finds further that a 
remand is necessary so the veteran can undergo VA examination 
coincident with the above-outlined examinations to determine 
whether she has such a current back disorder and, if so, 
whether it is related to her service-connected disability or, 
in the alternative, directly to her military service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Clarify the veteran's claim of service 
connection for degenerative disc disease 
versus a claim to reopen the claim of service 
connection for lumbosacral strain and ensure 
that all due process, duty to assist and 
notify requirements have been met with 
respect to that issue.

2.  Schedule the veteran for an appropriate 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals, fracture left pubic 
ramus.

The examiner should report the range of 
motion measurements for the hips in degrees, 
and should also indicate what would be the 
normal range of motion.  Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any of 
the following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the left or right hip is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should provide an opinion as to 
the etiology of any left hip pain and 
limitation of motion experienced by the 
veteran.  Specifically, the examiner is asked 
to comment on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the pain and limitation of 
motion experienced by the veteran is 
attributable to her service-connected 
residuals, fracture left pubic ramus.  The 
examiner is asked to specifically address the 
opinion contained in the January 2003 VA 
examination report.  If the examiner is 
unable to determine whether the veteran's 
pain and limitation of motion are 
attributable to her service-connected 
disability or some other cause, the examiner 
should so state.

Secondly, the examiner should provide an 
opinion as to whether the veteran has a 
bilateral hip disorder.  If, and only if, a 
bilateral hip disorder is diagnosed, the 
examiner should be asked to provide an 
opinion as to the etiology of the bilateral 
hip disorder.  Specifically, the examiner is 
asked to comment on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any diagnosed bilateral hip 
disorder is related either to the veteran's 
service-connected residuals, fracture left 
pubic ramus, or directly to the veteran's 
military service.  To the extent possible, 
the examiner is asked to separate symptoms 
associated with any diagnosed bilateral hip 
disorder from symptoms associated with the 
veteran's service-connected residuals, 
fracture left pubic ramus.

Finally, the examiner is asked to provide an 
opinion as to whether the veteran has a back 
disorder, specifically, whether there is 
degenerative disc disease.  If, and only if, 
a back disorder is diagnosed, the examiner 
should be asked to provide an opinion as to 
the etiology of the back disorder.  
Specifically, the examiner is asked to 
comment on whether it is at least as likely 
as not (i.e., at least a 50-50 probability) 
that any diagnosed back disorder is related 
either to the veteran's service-connected 
residuals, fracture left pubic ramus, or 
directly to the veteran's military service.  
The examiner is specifically asked to 
consider the September 1991 assessment of 
John Kitchell, P.A. and Peter Gaines, M.D.

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
has been completed.

4.  Finally, readjudicate the veteran's 
claims with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to the claims remain 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


